Citation Nr: 0610940	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978 and from February 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the RO.  

In August 2003, the Board remanded the veteran's claim for 
further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is claiming service connection for a low back 
disorder, as a result of a reported fall in service when he 
injured his ankle, knees, and low back.  The veteran is 
currently service-connected for a right ankle disability 
manifested by synovitis and status post triple arthrodesis, 
rated at 20 percent and metatarsalgia of the right foot, 
rated at 10 percent, and for various scars.  

The service medical records are negative for any complaints 
or treatment for a back disorder.  The service medical 
records also do not show that the veteran sustained any 
injury to his back or any serious fall.  

An August 1976 service medical record indicates that the 
veteran reported missing a step on a ladder.  He related that 
he "fell into sort of a squat."  The veteran complained of 
having knee pain at that time.  

The service medical records show that, beginning in December 
1983, the veteran complained of having right foot pain.  It 
was noted that the veteran had not sustained any trauma, and 
the pain had had a "slow onset."  

A February 1984 service medical record indicates that the 
veteran was seen for right foot pain.  The veteran complained 
of having right ankle involvement, bilateral knee pain, and 
lower back pain.  

On examination, the veteran was found to be obese.  There was 
full flexion in the back with no spasm.  Straight-leg raising 
was negative.  

The October 1984 separation examination is negative for any 
complaints or treatment for a back injury.  

The diagnoses of synovitis of the right ankle, etiology 
undetermined; metatarsalgia of the right foot, chronic; and 
exogenous obesity were reported.  

The VA records from the Erie, Pennsylvania, VAMC do not show 
any treatment for low back pain in 1985 or 1986.  
 
In a statement submitted in November 2004, the veteran stated 
that he found it strange that there was no mention of a fall 
in his Navy records.  He stated that VA had not obtained 
information pertinent to his claim from Charleston Naval 
Hospital.  

The veteran reported complaining of low back pain at the 
Erie, Pennsylvania, VAMC within a year after his discharge.  
He also noted being at the Waco, Texas, VAMC in 1985 
immediately after his discharge because of back pain.  He 
requested that those records be obtained and consulted to 
demonstrate that he did not injure his back in later years.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted in order for the RO to obtain copies 
of any VA records referable to treatment received by the 
veteran for a low back disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO is to send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a service 
connection claim and an earlier effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should take appropriate steps 
in order to obtain copies of all 
treatment records for the claimed low 
back disorder, from both VA and private 
sources, specifically to include 
treatment records from the Waco, Texas, 
VAMC in 1985 and 1986, and from the 
Charleston Naval Hospital in 1984.  

3.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, in indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



